DETAILED ACTION
Allowable Subject Matter
Claims 1-9 and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest a method of modifying ray tracing samples after rendering and before rasterizing, comprising: selecting a quality level for a preview image; selecting a subset of said modified ray tracing samples based on said quality level; rasterizing said subset of said modified ray tracing samples into said preview image; and, displaying said preview image, as presented in the environment of the remaining limitations of claim 1.  It is noted that the closest prior art, Ozdas et al. (US Pub. 2014/0333623), hereinafter Ozdas, shows a method of modifying ray tracing samples after rendering and before rasterizing, comprising: obtaining a plurality of ray tracing samples from one or more passes of a ray tracing renderer that renders a three-dimensional scene, wherein each ray tracing sample of said plurality of ray tracing samples is associated with a ray in said three-dimensional scene; and each ray tracing sample of said plurality of ray tracing samples comprises a sample color; and a sample location; said modifying said one or more attributes of one or more ray tracing samples is performed without accessing said three-dimensional scene, and without obtaining additional data derived from said three-dimensional scene by said ray tracing renderer or by another process; said modifying said one or more attributes of said one or more ray tracing samples is not based on an image in rasterized format of said three-dimensional scene that comprises one or more pixels, and said modified ray tracing samples do not comprise said image in rasterized format of said three-dimensional scene that comprises said one or more pixels.  However, Ozdas fails to disclose or suggest presenting a user interface to a user after said obtaining said plurality of ray tracing samples and after said one or more passes of said ray tracing renderer, wherein said user interface comprises a display of said plurality of ray tracing samples; and one 
Claim 12 is allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest a method of modifying ray tracing samples after rendering and before rasterizing, comprising: transforming said first data structure into a second data structure, after said obtaining said plurality of ray tracing samples and after said one or more passes of said ray tracing renderer, wherein said second data structure has a second size that is smaller than said first size; said second data structure comprises a compressed representation of said sample location associated with each ray tracing sample of said plurality of ray tracing samples; and a representation of said sample color associated with each ray tracing sample of said plurality of ray tracing samples; said transforming said first data structure into said second data structure is not based on said image in rasterized format of said three-dimensional scene comprising said one or more pixels; and said second data structure does not comprise said image in rasterized format of said three-dimensional scene comprising said one or more pixels; and, outputting said second data a second data structure, after said obtaining said plurality of ray tracing samples and after said one or more passes of said ray tracing renderer, wherein said second data structure has a second size that is smaller than said first size; said second data structure comprises a compressed representation of said sample location associated with each ray tracing sample of said plurality of ray tracing samples; and a representation of said sample color associated with each ray tracing sample of said plurality of ray tracing samples; said transforming said first data structure into said second data structure is not based on said image in rasterized format of said three-dimensional scene comprising said one or more pixels; and said second data structure does not comprise said image in rasterized format of said three-dimensional scene comprising said one or more pixels; and, outputting said second data structure to a receiving device.
Claim 15 is allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest a method of modifying ray tracing samples after rendering and before rasterizing, comprising: determining said sample location associated with said each ray tracing sample based on said scrambled ray direction; and, unscrambling said plurality of ray tracing samples, after said obtaining said plurality of ray tracing samples, and before said rasterizing said modified ray tracing samples into said rasterized image, said unscrambling comprising modifying said sample location to correspond to said original ray direction, as presented in the environment of the remaining limitations of claim 15.  It is noted that the closest prior art, Ozdas et al. (US Pub. 2014/0333623), hereinafter Ozdas, shows a method of modifying ray tracing samples after rendering and before rasterizing, comprising: obtaining a plurality of ray tracing samples from one or more passes of a ray tracing renderer that renders a three-dimensional scene, wherein each ray tracing sample of said plurality of ray tracing samples is associated with a ray in said three-dimensional scene; and 
The remaining claims depend from one of the above independent claims, either directly or indirectly and are allowable accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613